[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISIONCT Page 3004RE: PLAINTIFF'S REQUEST FOR ATTORNEY'S FEES
This matter had been assigned for a pendente lite hearing for January 5, 1998. Counsel for the defendant and the defendant did not appear in court on that date, although the plaintiff and his two attorneys did appear in court. On that date, the court stated that it would hear argument and evidence as to what relief should be granted to the plaintiff for failure of the defendant and his attorney to appear at the January 5, 1998 hearing. The court now awards counsel fees to counsel for the plaintiff in the amount of $500, and orders that that be paid within one week after the counsel fees awarded to the defendant have been paid to her.
Axelrod, J.